Citation Nr: 1038895	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  09-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a compensable rating for folliculitis claimed as 
cutaneous leishmaniasis.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Staci M. Buss, Law Clerk





INTRODUCTION

The Veteran served on active duty from November 1979 to November 
1982.

This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey, 
which denied the Veteran's claim for an increased evaluation in 
excess of 0 percent.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the provisions of 
the VCAA and how it applied to his claim by correspondence dated 
in August 2007 and February 2009.  The United States Court of 
Appeals for Veterans Claims (Court), in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 486 (2006), held that the VCAA 
notice requirements applied to all elements of a claim. 

The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. § 
3.159.  For records in custody of a Federal department or agency, 
VA must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  The percentage 
ratings are based on the average impairment of earning capacity 
and individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the Veteran.  Id. at § 4.8 (2010).

The Court has held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus 
for adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim.  Id.  The Board has considered whether staged 
ratings are for consideration; however, the evidence of record 
does not establish distinct time periods where the Veteran's 
service-connected disability results in symptoms that would 
warrant different ratings.

Diagnostic Code 7808 applies to Old World leishmaniasis 
(cutaneous, Oriental sore), which is to be rated as disfigurement 
of the head, face, or neck (DC 7800), scars (DC's, 7801, 7802, 
7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  The Note corresponding to such 
diagnostic code states that non-cutaneous (visceral) 
leishmaniasis is to be evaluated under DC 6301 (visceral 
leishmaniasis) which provides for a 100 percent evaluation during 
treatment for active disease.  38 C.F.R. § 4.88b (2010). 

Diagnostic Code 7800 rates scars of the head, face, or neck based 
upon disfigurement, and does not apply in this case.

Diagnostic Code 7801 provides ratings for scars, other than the 
head, face, or neck, that are deep or that cause limited motion.  
Scars that are deep or that cause limited motion in an area or 
areas exceeding 6 square inches (39 sq. cm.) are rated 10 percent 
disabling.  Scars in an area or areas exceeding 12 square inches 
(77 sq. cm.) are rated 20 percent disabling. Note (1) to 
Diagnostic Code 7802 provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides 
that a deep scar is one associated with underlying soft tissue 
damage.

Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial or that do not cause 
limited motion.  Superficial scars that do not cause limited 
motion, in an area or areas of 144 square inches (929 sq. cm.) or 
greater, are rated 10 percent disabling. Note (1) to Diagnostic 
Code 7802 provides that scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7803 provides a 10 percent rating for superficial 
unstable scars.  Note (1) to Diagnostic Code 7803 provides that 
an unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for scars 
that are superficial and painful on examination.  Note (1) to 
Diagnostic Code 7804 provides that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) provides 
that a 10 percent evaluation will be assigned for a scar on the 
tip of a finger or toe even though amputation of the part would 
not warrant a compensable evaluation. (See 38 C.F.R. § 4.68 of 
this part on the amputation rule.)

Diagnostic Code 7805 provides that other scars are to be rated on 
limitation of function of affected part. 38 C.F.R. § 4.118 
(2010).

Under the criteria of Diagnostic Code 7806, which sets forth the 
criteria for eczema and dermatitis, a noncompensable rating is 
assigned if less than 5 percent of the entire body or less than 5 
percent of exposed areas are affected, and no more than topical 
therapy has been required during the past 12-month period.  A 10 
percent rating is assigned if at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas are affected, or if 
intermittent systemic therapy (such as corticosteroids or other 
immunosuppressive drugs) has been required for a total duration 
of less than six weeks during the past 12-month period.  The next 
higher rating of 30 percent requires evidence of exposure from 20 
percent to 40 percent of the entire body or 20 percent to 40 
percent of exposed areas affected; or the need for systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
for a total duration of six weeks or more, but not constantly, 
during the past 12-month period.  The highest rating allowable 
pursuant to this Code, 60 percent, requires evidence of exposure 
to more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or the need for constant or 
near-constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  See 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2010)

Parenthetically, the Board also notes that VA amended the 
Schedule for Rating Disabilities by revising that portion of the 
Schedule that addresses the Skin, so that it more clearly 
reflects VA's policies concerning the evaluation of scars, and 
specifically, 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805; 
however, the amendment is effective for claims filed on and after 
October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 23, 2008). 

Service connection for a skin disorder, folliculitis originally 
claimed at cutaneous leishmaniasis, was granted by a January 1993 
rating decision and a noncompensable evaluation was assigned 
under 38 C.F.R § 4.118, Diagnostic Code 7899-7806. Notably, 
service treatment records indicate that leishmaniasis infection 
was suspected, but never definitively confirmed.  See service 
treatment records dated in December 1980, January 1981, and 
September 1981.  

In a March 2007 private medical report the examiner noted spots 
of alopecia on the Veteran's legs, no rash, and old scars.  The 
assessment was possible parasite with a history of leishmaniasis.  
Although the Veteran appears to no longer have active cutaneous 
leishmaniasis, the Veteran should be afforded a VA examination 
that addresses the rating criteria for his residual scars, 
specifically to include whether the scar area is superficial or 
deep; what percentage of the body the scar area covers; whether 
it is stable or unstable; whether it results in any limitation of 
motion of any affected part; and whether it is painful on 
examination.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.118, 
Dialogistic Codes 7803-7806 (rating codes for scars, dermatitis, 
and eczema), 7807-7808 (rating codes for cutaneous 
leishmaniasis).  As well, any other residual or manifestation 
should be addressed on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of treatment 
for all VA and non-VA health care providers 
who have treated him for any complaints or 
symptoms related to leishmaniasis dated since 
November 2007.  An attempt must be made to 
obtain, with any necessary authorization from 
the Veteran, copies of pertinent treatment 
records identified by him in response to this 
request which have not been previously 
secured.  All attempts to secure this 
evidence must be documented in the claims 
file.  If, after making reasonable efforts to 
obtain named records, such records cannot be 
obtained, the Veteran must be notified and 
(a) the specific records that cannot be 
obtained must be identified; (b) the efforts 
that were made to obtain those records must 
be explained; and (c) any further action to 
be taken by VA with respect to the claims 
must be noted.  The Veteran must then be 
given an opportunity to respond.  The Veteran 
should also be advised that with respect to 
private medical evidence he may alternatively 
obtain the records on his own and submit them 
to the RO.

2.  The RO/AMC, after waiting an appropriate 
time period for the Veteran to respond, shall 
schedule the Veteran for a VA examination by a 
physician with appropriate expertise.

The purpose of the examination is to determine 
all current residuals or manifestations of the 
Veteran's past or present leishmaniasis. The 
following considerations will govern the 
examination:

a. The claims folder, including all medical 
records, and a copy of this remand, will be 
reviewed by the examiner. The examiner must 
acknowledge receipt and review of the claims 
folder, the medical records obtained, and a 
copy of this remand.

b. If deemed appropriate by the examiner, the 
Veteran may be scheduled for further medical 
examinations. All indicated tests and studies 
must be performed, and any indicated 
consultations must be scheduled.

c. The examiner must identify all current skin 
scars, symptoms, and lesions attributable to 
past or present leishmaniasis. This should 
specifically include whether any such scar 
area or other lesion is superficial or deep; 
what percentage of the body the area covers; 
whether it is stable or unstable; whether it 
results in any limitation of motion of any 
affected part; whether it is painful on 
examination; and whether it is treated with 
topical or systemic medications.

d. The examiner must indicate whether there is 
any indication of active cutaneous or visceral 
leishmaniasis since 2006.

e. In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence of 
record.

f. The examiner is to specifically address in 
his or her conclusion the issue contained in 
the purpose of the examination-- to determine 
all current residuals or manifestations of the 
Veteran's past or present leishmaniasis.

3.  After completion of the above and any 
additional development deemed necessary, the 
issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The purpose of this REMAND is to obtain additional development; 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time. The 
appellant is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


